DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed 12/06/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 42-45 are under examination. 
Claims 1-41 are cancelled. 
Priority
This is a divisional of U.S. Application No. 12/462,041, filed July 27, 2009, which claims priority to U.S. Provisional Application Nos. 61/135,926, filed July 25, 2008, 61/135,925, filed July 25, 2008, 61/190,537, filed August 28, 2008, 61/204,606, filed January 7, 2009, and 61/217,832, filed June 4, 2009.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 42-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Interpretation: Under the broadest reasonable interpretation, the claimed invention is directed to an apparatus that analyzes an image through a series of processing steps that result in outputting intensity values of pixels located within said image. 
Claim 42 is directed to a process that recites abstract ideas for the following reasons. Abstract ideas include mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes – concepts performed in the human mind including an observation, evaluation, judgment, opinion (see MPEP § 2106.04(a)(2), subsection III). 
Step 2A (prong 1): Claim(s) 42 recite(s) steps that recite mathematical concepts, namely: evaluating the image to measure expression intensity as a function of pixel intensity (mathematical relationship, mathematical calculation, see Spec [0081]); determining pixel intensity values (mathematical calculation, see Spec [0081]); generating percentiles of intensity (mathematical calculation; see Spec [0160]); determining average pixel intensity values (mathematical calculation); identifying pixels above a threshold (mathematical comparison). Applicant is reminded that there is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, claims are evaluated in light of the specification, and a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection (MPEP 2106.04 § I). The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). See MPEP 2106.04(a)(1) for examples of claims that do not recite abstract ideas.
Step 2A (prong 2): The judicial exception is not integrated into a practical application for the following reasons. 

Step 2B:  The claim(s) does/do not include additional elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception because the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. The examiner takes official notice that methods/techniques for outputting biomarker data are well understood, routine, and convention (WURC) in the art. 
With regards to the claimed processor and image analysis tool, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 
Dependent Claims: Claims 43-45 have been fully considered with regards to the two-part analysis but are also not patent eligible for the following reasons. In particular, claims 43-45 further limit the specificity of the abstract idea set forth above. As such, the claimed subject matter in the dependent claims fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts. 

Response to Arguments
Applicant arguments filed 12/06/2021 have been fully considered but are not persuasive for the following reasons. 
Applicant argues the amended claims do not recite a mental process, since the amended steps cannot be practically performed in the human mind. In response, this applicant is persuasive. However, the examiner maintains that the claims are still directed to an abstract idea because the claims still recite mathematical concepts for reasons discussed above. 
Applicant argues that the amended claims do not recite a mathematical concept, citing USPTO Example 39 to support the assertion that the amended claims do not recite any mathematical relationships, formulas, or calculations in the claims. In response, this example is not informative with respect to the instant claims because they are directed to entirely different fact patterns. Accordingly, the examiner maintains that the claims recite a mathematical concept for reasons discussed above and because applicant has not provided any evidence to the contrary. 
Applicant argues that the instant claims provide an improvement to the technology, namely an improvement in biomarker detection. In response, applicant has not provided any objective evidence to support this position and no such evidence is provided in the specification. Moreover, while applicant’s particular algorithmic approach may be a particular way to achieve an alternative solution for improving biomarker detection, the claimed invention is, nevertheless, directed to an improved algorithmic analysis to obtain “better data”. On this point, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Unlike the McRO decision, for example, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is information itself, without  Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016).  Applicant is reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Additionally, the claimed invention also does not result in an “unconventional technological solution to a technical problem” because the claim relies upon routine and conventional steps in combination with the abstract idea. That is not the kind of “technological” improvement that suffices for patent eligibility. See also Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300, 1302 (Fed. Cir. 2016) (the claim “entail[ed] an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows [that] previously required massive databases)” that “improve[d] the performance of the system itself.”) The novelty of the abstract idea is not sufficient to establish a practical application.  
As such, the claims do not integrate the recited judicial exception into a practical application. For at least these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejection has been modified in view of applicant’s amendments.
Claims 42-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hemstreet et al. (US 5,733,721; Pub. Date: 03/31/1998) in view of Cline et al. (US 2008/0033657; Pub. Date Feb. 7, 2008) and Hunter et al. (US 2007/0016373).
Hemstreet teaches a method and system for analyzing cell samples and performing quantitative image analysis. Regarding claim 42, Hemstreet teaches generating and evaluating digital images of immunofluorescence data obtained from a sample (i.e. pathological object), wherein the digitized images consist of pixels assigned discrete values usually between 0 and 256 representing intensity [col. 4; col. 23, ref. claim 58, Figure 13] and wherein the analysis achieved using a Zeiss IBAS image analysis system.
Hemstreet teaches analyzing images for a plurality of samples for specific markers [Col. 8, col. 23], wherein the analysis includes comparing pixel intensities of abnormal images with normal images to determine differences [col. 8], which makes obvious determining pixel intensity values between multiple images. Classification is then performed based on the information about the quantities of markers in the images (i.e. based on pixel intensities) [col. 8, col. 23]. Hemstreet does not specifically teach generating a plurality of percentile intensities corresponding to biomarker intensity corresponding to a second identified object, as claimed.  However, Hemstreet suggests this feature by generating DNA percentages as a function of image intensity for purposes of determining differential marker expression and correlating these with pathological conditions [col. 9, col. 10, col. 17, col. 18,] and 
Cline et al. (US 2008/0033657; Pub. Date Feb. 7, 2008) teaches methods for analyzing digital immunofluorescence images, wherein the analysis includes determining intensity values of protein biomarkers within images as well as determining ratios of average intensities of biomarkers [0014, 0015, 0029, Figure 6].
Alternatively, Hunter et al. (US 2007/0016373) teaches systems and methods for automatic color segmentation and measurement of fractional localized intensity of cellular compartments [Abstract], including determining Fractional Localized Intensity (i.e. percentages) within cellular images plotted versus inhibitor concentration for full cell population found in a defined scan area [0106, 0071]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method/system of Hemstreet as claimed, since Hemstreet, Cline, and Hunter provide conventional image analysis tools for determining values associated with pixel intensity that include ratios of intensities and fractional intensities, which the artisan would recognize as being trivial equivalents to percentages, and since the number of samples being analysis is nothing more than an arbitrary design consideration that does not change the function of the claimed process steps. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. 
Hemstreet teaches scoring samples as positive or negative based on the analysis of  intensity values in comparison to optimal threshold values (indicative of disease for example) [col. 16], which reasonably suggests identifying pixels as claimed since the analysis compares multiple images. Hemstreet teaches outputting analysis results via histograms and data of interest [ref. claim 58 and Figure 13]. Hemstreet additionally teaches processors and interfaces for performing the above functions [Figure 12]. 
Regarding dependent claim(s) 43-45, all the elements of these claims are instantly disclosed or fully envisioned by the combined teachings of Hemstreet, Cline, and Hunter. Regarding claim 43, Hemstreet teaches identifying percentages of DNA context based on intensity of pixels of normal and pathological samples, and determining of differential profiles based on the image intensity data and specific thresholds [col. 17, col. 18, col. 23, and Figure 16]. 
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the newly applied prior art references. It is noted that the modified rejection, set forth above, necessitated by applicant’s amendments. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.